DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 27 April 2022 has been entered.
Claims 1-4, 6, 7, 9-14 and 17-23 are pending.
The rejection of claims 1-4, 6, 7, 9-14 and 17-23 under 35 U.S.C. 103(a) is withdrawn in light of Applicants’ amendment to claim 1 and 7 excluding stabilizer comprising a gum.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 9-14 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 requires wherein the formulation contains no stabilizer comprising a gum.
Applicants submit the amendment of claim 1 is supported in the written description of the application-as-filed, specifically at p. 2, lines 8-16 which states:
W096/11578 refers to an improvement in the form of an alcoholic soft-ice, however, the product described is not freely pourable and must be removed from the container by a hand-operated utensil, such as a spoon, whereas an ideal frozen beverage should be easily pourable. Prior to this, EP0268097 reported a similar spoonable, not pourable, frozen product.  Prior-art frozen soft-ice formulations use stabilizers and gums (e.g. CMCs), which can impeded pourability and can have a negative organoleptic effect on frozen beverages.

	Applicants also note that the rest of the disclosure of the application-as-filed, including the specific ingredients presented in the Detailed Description section, as well as the examples provided therein, contain no gum stabilizers.
	First, while the application-as-filed mentions the use of stabilizers and gums, there is no support for the phrase “stabilizer comprising a gum” or “gum stabilizers” (as referenced by Applicants in the Remarks/Arguments.
Second, any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative element are positively recited in the specification, they may be explicitly excluded in the claims (MPEP §2713.05 (i)).  Here, a stabilizer comprising a gum is not positively recited in the specification as part of the invention.  The specification-as-filed only mentions a stabilizer or a gum in the Background Art section.  While the Background Art section remarks on the fact that soft-ice formulations use stabilizers and gums which are known to impede pourability, the passage does not reference stabilizer and gums in the context of the present invention.  
Response to Arguments
Applicants’ arguments filed 27 April 2022 have been fully considered but they are not persuasive. 
Applicants cite Santarus, Inc. v. Par Pham. Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012).  Applicants explain that in the Santarus case, the negative limitation that the formulations “contain no sucralfate is adequately supported by statement in the specification expressly listing disadvantages of using sucralfate.”  Applicants find the Santarus case is directly on point to the present application, in that the present application expressly lists disadvantages of using stabilizers and gums. 
 	Applicants submits that one of ordinary skill in the art would understand that the formulations of the present invention would not contain gum stabilizers.  
	The facts of this case are not necessarily analogous to those of Santarus.  
The MPEP explains that claims may state the exclusion of alternatives (MPEP §2173.05(i)).  In Santarus, the specification in question, the ‘772 patent, mentions the disadvantages associated with H2 antagonist, antacids and sucralfate; and the advantages of an alternative, omeprazole (page 11).  In this case, while the specification-as-filed comments on the possible disadvantages of stabilizers and gums in a prior-art frozen soft-ice formulation, no alternatives are disclosed.  In fact, the discussion regarding the prior-art frozen soft-ice formulation is provided in context to attempts to solve the problem of making frozen beverages with the variation in domestic freezer temperatures.  The specification-as-filed does not necessarily state that stabilizers and gums are the problem and the alternative is some other specific ingredient.  Rather, the context of the Background art section of the specification-as filed, gums and stabilizers are not discussed in context of the problem to be solved, i.e., producing a frozen beverage product with variation in domestic freezer temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759